WELLS, Judge.
' We first note that this appeal is before us on partial summary judgment. Pursuant to the provisions of G.S. § 1A-1, Rule 54, the trial court certified this judgment for immediate appeal.
A party may resort to the courts for the construction of a will when there are doubts as to a testator’s intent and the terms of a will are not set out in clear, unequivocal and unambiguous language. Pittman v. Thomas, 307 N.C. 485, 299 S.E.2d 207 (1983). It is well settled in this jurisdiction that the responsibility to interpret or construe a will is solely that of the courts. Wachovia Bank and Trust Co. v. Wolfe, 243 N.C. 469, 91 S.E.2d 246 (1956). In this case, the alternative interpretations asserted by plaintiff and the individual defendants of the language found in the Langston Will require judicial construction of this will.
It is the duty of the trial court to utilize established rules of construction when it is called upon to interpret ambiguous provisions of a will. Thornhill v. Riegg, 95 N.C. App. 532, 383 S.E.2d 447 (1989). One of the fundamental rules of the construction of wills is that the intent of the testator is the polar star which must guide the courts in the interpretation of wills. Barnes v. Evans, 102 N.C. App. 428, 402 S.E.2d 164 (1991). The language used by the testator and the sense in which that language is used is the prime source of information available to the courts in determining the testator’s intent.. Ladd v. Estate of Kellenberger, 314 N.C. 477, 334 S.E.2d 751 (1985).
The provisions of the Langston Will which control the distribution of the land in question contain language of which the meaning is well established in the construction of wills. The language “in equal portions” and “their respective shares” in the devise of land to Milford and Clarence Hollowell connotes the creation of a tenancy in common. See Dearman v. Bruns, 11 N.C. App. 564, 181 S.E.2d 809, cert. denied, 279 N.C. 394, 183 S.E.2d 241 (1971) (language “share equally” in devise to husband and wife created tenancy in common) and Mewborn v. Mewborn, 239 N.C. 284, 79 S.E.2d 398 (1954) (language “equally divided” in devise to testator’s sons created tenancy in common). A tenancy in common gives each tenant “a separate undivided interest in the land in his own right and each has an equal right to possession.” Webster’s Real Estate Law in North Carolina, § 110 (1990).
*172The phrase “for and during the term of their natural lives” indicates an intent to create life estates. This Court stated in Brinkley v. Day, 88 N.C. App. 101, 362 S.E.2d 587 (1987) that the phrase “to have a home as long as he lives” created a life estate. See also Owen v. Gates, 241 N.C. 407, 85 S.E.2d 340 (1955) (phrase “to hold and have in her lifetime” created life estate).
It is clear that the language found in these provisions of the Langston Will manifests an intent to create a tenancy in common between Milford and Clarence Hollowell, and that Milford and Clarence Hollowell were to be life tenants with each having a right to an undivided one-half interest in the land in question for their lifetime. The creation of these interests supports the conclusion that testator intended for Milford and Clarence Hollowell to hold separate shares which would pass individually upon the death of each life tenant.
The Langston Will also uses the language “their respective shares” and “their respective issue” in the provisions controlling the distribution of the land in question. This language is evidence of a continuation of the independent nature of the interests found in the tenancy in common held by Milford and Clarence Hollowell. It is apparent that the Langston Will represents an intent to have these interests pass independently of each other upon the death of the life tenant, one interest to pass through the line of Milford Hollowell upon his death and the other interest to pass through the line of Clarence Hollowell upon his death.
The one-half undivided interest held by Milford Hollowell passed to his surviving issue per stirpes upon his death in 1971. This distribution gave Milford Edgar Hollowell and James Rodney Hollowell each a one-quarter fee simple absolute interest in the land in question. Milford Edgar Hollowell and James Rodney Hollowell could then convey, devise or otherwise dispose of their respective interests as they desired. Milford Edgar Hollowell devised his one-quarter interest to his wife. Therefore, we hold that plaintiff possesses a one-quarter interest in fee simple pursuant to her husband’s will and that individual defendant James Rodney Hollowell possesses a one-quarter interest from his father, Milford Hollowell.
Plaintiff also contends that her late husband held a contingent remainder in Clarence Hollowell’s one-half interest; that this contingent remainder was devised to her by operation of her husband’s *173will, and that consequently, the death of Clarence Hollowell without issue requires distribution per stirpes of this interest and gives plaintiff an additional one-quarter interest in the land in question. We disagree.
The clause of the Langston Will in question directs that upon the death of Clarence Hollowell without issue his one-half interest is to be distributed to Milford Hollowell for life and then to the issue of Milford Hollowell. Such language has traditionally been interpreted to be a gift over first to the life tenant and then to the issue of the life tenant as a class. See Lawson v. Lawson, 267 N.C. 643, 148 S.E.2d 546 (1966) and Strickland v. Jackson, 259 N.C. 81, 130 S.E.2d 22 (1963). See also Tunnell v. Berry, 73 N.C. App. 222, 326 S.E.2d 288 (1985).
Gift over provisions such as these raise two issues: (1) at what time does the contingent limitation take effect and (2) when are the takers of the contingency determined? G.S. § 41-1 (1990) is instructive on the first of these issues and provides in part:
Every contingent limitation in any deed or will, made to depend upon the dying of any person without heir or heirs of the body, or without issue or issues of the body, or without children, or offspring, or descendant, or other relative, shall be held and interpreted a limitation to take effect when such person dies not having such heir, or issue, or child, or offspring, or descendant, or other relative (as the case may be) living at the time of his death, or born to him within ten lunar months thereafter, .... (Emphasis added.)
The purpose of G.S. § 41-1 is to sustain the contingent interest created by the testator and ensure that the interest will pass in possession when and if the contingency occurs, even if the oc-curence is after the death of the testator. White v. Alexander, 290 N.C. 75, 224 S.E.2d 617 (1976). Therefore, when the contingency is fulfilled the limitation is deemed to take effect.
In the survivorship context, our courts have generally interpreted the term “issue” to include all lineal descendants. See Poindexter v. Trust Co., 258 N.C. 371, 128 S.E.2d 867 (1963), Cannon v. Baker, 252 N.C. 111, 113 S.E.2d 44 (1960). Thus, in the case now before us, the term or word “issue” must be interpreted to include defendants Teresa Williams, Cathy Pearce and Debra Hollowell.
*174The triggering event for the passage or vesting of the contingent remainder in this case is the death of each of the two life tenants. See Strickland, supra. When Clarence Hollowell died without issue surviving, his interest passed per stirpes to defendants James Hollowell, Teresa Williams, Cathy Pearce and Debra Hollowed.
Summary judgment in a declaratory judgment action is appropriate when there is no genuine issue of material fact and either party is entitled to judgment as a matter of law. Janus Theatres of Burlington v. Aragon, 104 N.C. App. 534, 410 S.E.2d 218 (1991). Our review of this case reveals that the trial court appropriately determined that there are no genuine issues of material fact to be resolved. Upon the undisputed facts in this case, the trial court correctly ordered the distribution of the property at issue, and we therefore affirm the judgment below.
Affirmed.
Judges Arnold and Eagles concur.